Citation Nr: 1113374	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-37 056A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder. 

2.  Entitlement to service connection for non-Hodgkins's lymphoma.


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from January 1962 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, in February 2009, VA records show that psychological testing suggested a diagnosis of posttraumatic stress disorder, but the diagnostic impression by the VA psychologist who reviewed the testing, was depressive disorder.  

The claim of service connection for posttraumatic stress disorder arises from the same psychiatric symptoms as the diagnosed depressive disorder.  Diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the Veteran has described in-service stressors, namely, the arming of B-52 for missions to Vietnam and maintaining planes that carried casualties from Vietnam with sufficient detail to warrant further evidentiary development.  

As for the claim of service connection for non-Hodgkin's lymphoma, in a statement in March 2009, the Veteran stated that he was exposed to tritonal from weapons that he inspected while on assignment to Anderson Air Force Base in Guam in 1980 and in 1981.  As this evidence was not before the VA examiner in February 2008, further evidentiary development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Make a follow-up request for service personnel records.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the appropriate federal custodian of Air Force records for the unit history and Lessons Learned of  the 37th Equipment Maintenance (Munitions) Squadron or Group (TAC) at Anderson Air Force Base, Guam, for the periods from October 1968 to April 1969 and from January 1980 to December 1981; 
and for the unit history and Lessons Learned of the 37th Equipment Maintenance (Munitions) Squadron (TAC) at Utapao Royal Thai Air Force Base in Thailand from February 1970 to February 1971.  
If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the evidentiary development described above, afford the Veteran a VA psychiatric examination to determine:





Whether the Veteran has posttraumatic stress disorder, which is at least as likely as not related to any in-service stressor for which there is credible supporting evidence.

If there is a diagnosis other than posttraumatic stress disorder, the examiner is asked to express an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disorder is related to the Veteran's experiences in service.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The claims folder must be made available to the examiner for review.

4.  Afford the Veteran a VA examination to determine whether non-Hodgkins lymphoma is at least as likely as not related to exposure to tritonal, an explosive used in weapon systems. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility." 



Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The claims folder must be made available to the examiner for review.

5.  After the above development is completed, adjudicate the claims, including the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If any benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


